Name: Commission Regulation (EEC) No 2807/79 of 13 December 1979 amending Regulation (EEC) No 1715/79 laying down, for the wine-growing year 1979/80, detailed rules for the distillation of the by-products of wine-making
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 12. 79 Official Journal of the European Communities No L 319/ 19 COMMISSION REGULATION (EEC) No 2807/79 of 13 December 1979 amending Regulation (EEC) No 1715/79 laying down , for the wine-growing year 1979/80 , detailed rules for the distillation of the by-products of wine-making THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organiza ­ tion of the market in wine ('), as last amended by Regulation (EEC) No 2594/79 (2 ), and in particular Article 6 (3) thereof, Whereas Commission Regulation (EEC) No 2524/79 (3 ) postponed the dates fixed for wine deliv ­ eries from the 1978 /79 wine-growing year by defer ­ ring until 31 December 1979 the final date for the delivery of wine for distillation ; whereas, in order to make clear that this postponement does not preclude those producers who are eligible therefor from availing themselves of intervention measures for the 1979/80 wine-growing year, it should be stated that the reference period referred to in Article 12 of Commission Regulation (EEC) No 1715/79 (4 ) is extended in consequence ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 In Article 12 of Regulation (EEC) No 1715/79 , ' 31 August 1979 ' shall be replaced by '31 December 1979'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 September 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 December 1979 . For the Commission Finn GUNDELACH Vice-President (  ) OJ No L 54, 5 . 3 . 1979, p . 1 . (-') OJ No L 297, 24 . 11 . 1 979, p. 4 . (&gt;) OJ No L 289 , 16 . 11 . 1979, p . 23 . (&lt;) OJ No L 198 , 4 . 8 . 1979 , p. 14 . i i